In a habeas corpus proceeding, the *489petitioner appeals from an order of the Supreme Court, Orange County (Murphy, J.), dated December 23, 1998, which dismissed the proceeding.
Ordered that the order is affirmed, without costs or disbursements.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People ex rel. Jones v Strak, 255 AD2d 612; People ex rel. Cantoni v Artuz, 240 AD2d 771; People ex rel. Harris v Coughlin, 135 AD2d 676). Mangano, P. J., Santucci, Krausman, Plorio and Schmidt, JJ., concur.